Exhibit 10.1
 
INTERIM AGREEMENT
 
THIS INTERIM AGREEMENT (this “Agreement”) is made and entered into this 6th day
of July, 2011 (the “Effective Date”), by and between Delcath Systems, Inc., a
Delaware corporation (the “Company”), and Eamonn Hobbs (the “Executive”).
 
RECITALS
 
THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:



 
A.             The Company and Executive previously entered into an Employment
Agreement dated July 6, 2009 (the “Original Agreement”), which is attached
hereto as Exhibit A.
 
B.             The term of the Original Agreement expires on July 6, 2011.
 
C.             The parties are negotiating a new employment agreement (the “New
Agreement”) but the parties anticipate that the New Agreement will not be
executed prior to July 6, 2011.
 
D.             The parties intend for this Interim Agreement to govern the
employment relationship between the parties during the period between July 6,
2011 and the effective date of the New Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:
 
1.
Terms of Employment.  The parties agree that all of the terms of the Original
Agreement shall continue to govern the employment relationship between the
parties and such terms shall remain in full force and effect during the “Term”
(as hereinafter defined).
   
2.
Term.  The term of this Agreement shall commence on the Effective Date and shall
continue until the earlier of the following: (a) July 31, 2011; or (b) the date
the New Agreement becomes effective (the “Term”).  After the expiration of the
Term, this Interim Agreement shall be of no further force or effect.
   
3.
Miscellaneous.
     
3.1
This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
       
3.2
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any assignee or successor to all




 
1

--------------------------------------------------------------------------------

 




   
or substantially all of the Company’s assets, as applicable, which assumes this
Agreement by operation of law or otherwise.
       
3.3
THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING
PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE
TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE
OF DELAWARE WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT,
EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.
       
3.4
Any legal dispute related to this Agreement and/or any claim related to this
Agreement, or breach thereof, shall, in lieu of being submitted to a court of
law, be submitted to arbitration, in accordance with the applicable dispute
resolution procedures of the American Arbitration Association. The award of the
arbitrator shall be final and binding upon the parties.  The parties hereto
agree that (i) one arbitrator shall be selected pursuant to the rules and
procedures of the American Arbitration Association, (ii) the arbitrator shall
have the power to award injunctive relief or to direct specific performance,
(iii) each of the parties, unless otherwise required by applicable law, shall
bear its own attorneys’ fees, costs and expenses and an equal share of the
arbitrator’s and administrative fees of arbitration, and (iv) the arbitrator
shall award to the prevailing party a sum equal to that party’s share of the
arbitrator’s and administrative fees of arbitration.  Nothing in this 3.4 shall
be construed as providing the Executive a cause of action, remedy or procedure
that the Executive would not otherwise have under this Agreement or the law.
       
3.5
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
       
3.6
This Agreement may not be amended, modified or changed (in whole or in part),
except by a formal, definitive written agreement expressly referring to this
Agreement, which agreement is executed by both of the parties hereto.
       
3.7
Any notice provided for in this Agreement must be in writing and must be either
personally delivered, transmitted via telecopier, mailed by first class mail
(postage prepaid and return receipt requested) or sent by reputable overnight
courier service (charges prepaid) to the recipient at the address below
indicated or at such other address or to the attention of such other person as
the recipient party has specified by prior written notice to the sending
party.  Notices will be deemed to have been given hereunder and received when
delivered personally, when received if transmitted via telecopier, five days
after deposit in the U.S. mail and one day after deposit on a weekday with a
reputable overnight courier service.




 
2

--------------------------------------------------------------------------------

 




         
if to the Company:
           
Delcath Systems, Inc.
     
810 Seventh Avenue, Suite 3505
     
New York, NY  10020
     
Facsimile: (212) 489-2102
     
Attn:    Board of Directors
           
with a copy to:
             
Bond, Schoeneck & King, PLLC
     
111 Washington Avenue, 5th Floor
     
Albany, NY  12210
     
Facsimile: (518) 533-3299
     
Attn:    Gregory J. Champion, Esq.
           
if to the Executive, to the address most recently on file in the payroll records
of the Company.
       
3.8
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original as against any party whose signature appears
thereon, and all of which together shall constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.  Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.
       
3.9
Each party recognizes that this is a legally binding contract and acknowledges
and agrees that they have had the opportunity to consult with legal counsel of
their choice.  Each party has cooperated in the drafting, negotiation and
preparation of this Agreement.  Hence, in any construction to be made of this
Agreement, the same shall not be construed against either party on the basis of
that party being the drafter of such language.  The Executive agrees and
acknowledges that he has read and understands this Agreement, is entering into
it freely and voluntarily, and has been advised to seek counsel prior to
entering into this Agreement and has had ample opportunity to do so.



 
IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of July 6th, 2011.
 

 
“COMPANY”
     
Delcath Systems, Inc.
     
By:
  /s/ Harold S. Koplewicz    
 Harold S. Koplewicz, M.D., Chairman
      “EXECUTIVE”      /s/ Eamonn Hobbs    
 Eamonn Hobbs

 
3
 

--------------------------------------------------------------------------------